Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 2, 2020

                                     No. 04-19-00479-CV

                                   EX PARTE R.A.L., JR.,


                  From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019W0563
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER
        On February 27, 2020, Mr. Scot Courtney filed a motion for substitution of counsel
stating he is replacing appellee’s previous counsel, Ashley Morgan. After consideration, we
GRANT the motion.

                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2020.




                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court